Citation Nr: 0638538	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  99-02 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active duty service in the US Army from 
October 1968 to June 1970.  He served in the Republic of 
South Vietnam from June 1969 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Montgomery, Alabama.  

The Board remanded the veteran's claim in August 2003.  The 
Board requested that additional information be obtained with 
respect to the veteran's claim; the claim has since been 
returned to the Board for review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran was stationed in the Republic of South 
Vietnam in 1969 and 1970.  During his tour-of-duty, he was 
located with a US Army unit that withstood small arms, 
rocket, and mortar fire from the enemy.  His base camp was 
also overrun by the Viet Cong during his tour-of-duty.

3.  The veteran has been diagnosed by VA health care 
providers as suffering from PTSD.

4.  The veteran's PTSD has been medically attributed to 
stressors that the veteran experienced during his tour-of-
duty in Vietnam.  


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, service 
connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1) (2006).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the AOJ has substantially satisfied the 
duties to notify and assist as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with the issue given the favorable nature of the 
Board's decision with regard to the issue of entitlement to 
service connection for PTSD.  

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2006), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2006).  The United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, has held that when aggravation of a veteran's 
nonservice-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service- connected.  Allen v. Brown, 7 Vet. App. 439, 446 
(1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The record reflects the veteran served in the area of Phan 
Thiet, the Republic of South Vietnam, during the Vietnam War.  
The veteran's US Army military occupational specialty (MOS) 
was that of 57E40 - laundry and bath specialist.  His 
secondary MOS was that of 63B40, which is a truck driver.  
His DD Form 214 notes that the veteran was issued a National 
Defense Service Medal, a Vietnam Campaign Medal, and a 
Vietnam Service Medal.  The official records do not show that 
the veteran was awarded a personal or unit valour award, such 
as a Bronze Star Medal for Valor, a Purple Heart Medal, or a 
Presidential Unit Citation.  The record also does not show 
that the veteran fired his personal weapon at the enemy such 
that he might have been awarded a Combat Infantryman Badge or 
a similar award from the Army.

The veteran has asserted that he now suffers from PTSD and 
that such a disorder has been caused by his service in the 
area of Phan Thiet, when he served with the 59th Field 
Service Company, of the US Army Support Command Cam Ranh Bay.  
He maintains that he experienced many horrors (or stressors).  
Specifically, the veteran contends while stationed in Phan 
Thiet, his camp was "over run" by the Viet Cong, the base 
was fired upon by the enemy, he endured rocket and mortar 
attacks, and that he was exposed to dead bodies.  He further 
stated that he performed guard duty and was an ammunition 
runner.  He avers that he now suffers from nightmares, 
flashbacks, depression, and irritability.

Eligibility for a PTSD service connection award requires that 
three elements must be present according to VA regulations:

(1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.125(a); 

(2) credible supporting evidence that the 
claimed inservice stressor actually 
occurred; and 

(3) a link, established by medical 
evidence, between the current symptoms 
and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2006).  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See also 38 U.S.C.A. § 
1154(b) (West 2002).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2006).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the 
Court took judicial notice of the mental health profession's 
adoption of the DSM-IV in May 1994 (first printing) and its 
more liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140- 
41 (1997).

For the purposes of establishing service connection, a 
stressor is an event experienced by the veteran during active 
service that is outside the range of normal human experience 
and that would be markedly disturbing to almost anyone.  
Examples of such events are experiencing an immediate threat 
to one's life, or witnessing another person being seriously 
injured or killed.  It is the distressing event, rather than 
the mere presence in a "combat zone" that may constitute a 
valid stressor for the purposes of supporting a diagnosis of 
PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Relative to PTSD, if the evidence shows that the veteran was 
engaged in combat with the enemy and the claimed stressor was 
related to combat, no further development for evidence of a 
stressor is necessary.  If the claimed stressor is not 
related to combat with the enemy, a history of a stressor as 
related by the veteran is, in itself, insufficient.  Service 
records must support the assertion that the veteran was 
subjected to a stressor of sufficient gravity to evoke the 
symptoms in almost anyone.  Thus, the existence of a 
recognizable stressor or accumulation of stressors must be 
supported.  It is important that the stressor be described as 
to its nature, severity, and date of occurrence.  Manual M21-
1, Part VI, para. 7.46(e),(f) (Dec. 21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002).  "Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki, supra; 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2006).

The veteran's principal claimed stressors are that he was 
stationed at a base camp that was overrun, that he saw people 
die as a result of enemy fire, and that he was stationed at a 
locale that was under near constant enemy rocket and mortar 
fire.  In this situation, the veteran was not in receipt of 
any awards and/or decorations that would suggest that he 
participated, i.e., fired a weapon, in actual combat with the 
enemy.  The veteran's military occupational specialty is not 
one that would normally be involved in combat situations.  
However, the Department of Army has stated the following:

We were unable to locate copies of combat 
unit records submitted by the 59th Field 
Service Company (Fld Svc Co), or its 
higher headquarters the Cam Ranh Bay Sub 
Area Command, and the U.S. Army Support 
Command Cam Ranh Bay that verify that the 
main base camp for the 59th Fld Svc Co 
was at Phan Thiet, or that the unit 
performed missions at that location, 
during the December 1969 attacks.  
However, we do know that, at times, 
elements of a unit were in multiple 
locations at the same time.  

In other words, the service department can neither confirm 
nor refute, by official government records, the veteran's 
assertions.  

The Board does note that despite the veteran's assertions, he 
has not provided any statements from members of his Army unit 
that could verify his claimed stressors.  Unfortunately, the 
veteran has also not provided the names of individuals he 
thought were stationed with him during the alleged stressor 
events.  If he had done so, the VA and the service department 
might have been able to perform a review of the appropriate 
reference material with respect to those individuals.  

Nevertheless, the Board is cognizant of the case of Pentecost 
v. Principi, 16 Vet. App. 124 (2002), wherein the Court 
reversed the Board's denial of a claim for service connection 
for PTSD on the basis of an unconfirmed in-service stressor.  
However, in Pentecost, supra, the claimant submitted evidence 
that his unit was subjected to rocket attacks.  The Court 
pointed out that corroboration of every detail of a stressor 
under such circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).  

The Joint Service Records Retention Center (JSRRC) [formerly 
USASCRUR] has provided some records with respect to the 
hamlet or town that the veteran was stationed thereat - 
specifically Phan Thiet.  Those records indicate that the 
area received mortar and rocket attacks in December 1969.  A 
citation for December 12, 1969, specifically noted that 
"Phan Thiet site received an undetermined amount of fire 
from mortar and small arms fire".  On the 14th of December, 
in addition to mortar fire, the area also sustained rocket 
and small arms fire.

Additionally, a search of the Internet produced a newspaper 
account similar the experiences complained about by the 
veteran.  That is, he complained about his camp being overrun 
by Viet Cong after the camp underwent heavy rocket and mortar 
fire.  He claimed that there were many enemy killed and that 
there were a small amount of Americans who were killed and 
injured.  The somewhat corroborative story was produced by 
Stars and Stripes.  Specifically, the Stars and Stripes 
Vietnam Bureau released a news story to the Pacific Stars and 
Stripes which published the article in May 1970.  That 
article read, in part, as such:

North Vietnamese and Viet Cong gunners 
unleashed 77 Vietnam-wide rocket and 
mortar attacks . . . 

The attacks were the heaviest reported 
since the 24 hours covering the night of 
March 31 and the early morning of April 1 
when Communist indirect fire attacks hit 
Allied bases and towns 130 times.  At 
that time, ground attacks were 
coordinated with many of the shellings 
but this was not the case Saturday.

With one exception, ground action 
throughout Vietnam Saturday was light.  
The exception was a sapper attack on 
Landing Zone Betty outside Phan Thiet 110 
miles east of Saigon early Saturday in 
which five U.S. troops were killed and 36 
wounded.  The Task Force South base, 
according to a spokesman, was partially 
overrun, but the enemy was repulsed after 
losing an unknown number of dead.  

Given the time period during which the veteran was assigned 
to the Phan Thiet area, the confirmation by the service 
department that the veteran's unit was located in Phan Thiet 
when it would have come under fire by small arms, mortars, 
and rockets, and the secondary source document, i.e., the 
Stars and Stripes article that corroborates the veteran's 
assertions, the Board finds this information is sufficient to 
verify that the veteran was exposure to numerous traumatic 
events that would produce a response involving intense fear, 
helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 
128, 138 (1997), and Pentecost v. Principi, 16 Vet. App. 124 
(2002).

After review of the evidence the Board finds that service 
personnel records and the historical information concerning 
the veteran's unit found online establish that the 59th Field 
Service Company, and, hence, the veteran, was exposed to 
numerous traumatic events that could be considered to be 
stressor events.  As his stressors are consistent with an 
individual who has been exposed to intense enemy fire, the 
Board finds no further verification of the veteran's 
stressors are necessary.

As reported above, the veteran's VA health care records have 
been obtained and included in his claims folder.  These 
medical records show a diagnosis of and treatment for PTSD.  
Moreover, various VA health care providers have concluded 
that the veteran's PTSD to be the result of the veteran's 
experiences in the Republic of South Vietnam.  

In summary, the record presents a valid diagnosis of PTSD 
related to stressful experiences the veteran reported he 
underwent during his tour in South Vietnam.  The evidence of 
record establishes that the veteran's unit and, hence, the 
veteran, was exposed to small arms, rocket, and mortar fire - 
all traumatic and stressful events.

Accordingly, the Board accepts the veteran's assertions 
concerning his psychological stressors.  The veteran has a 
current, valid diagnosis of PTSD, and his PTSD has been 
reported to be related to his service in South Vietnam.  
Clearly, the evidence of record is at least in relative 
equipoise.  Under the circumstances, the veteran prevails as 
to his claim for service connection for PTSD with application 
of the benefit of the doubt in his favor.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  Hence, after careful review of all 
the evidence of record, the Board finds that the veteran 
manifests PTSD that is the result of stressors he experienced 
while in Vietnam.  The Board therefore concludes that service 
connection for PTSD is appropriate.




ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


